        Case 3:18-cv-00735-JMM Document 16 Filed 01/09/19 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

William Mercadante,                    Docket 3:18-cv-00735-JMM
      Plaintiff
                                       (JUDGE JAMES M. MUNLEY)
v.

Capital One Bank,
     Defendant                         FILED ELECTRONICALLY


                         NOTICE OF SETTLEMENT

      The parties have reached a settlement in this matter, which they

expect will be completed within 60 days. Defendant concurs with the

filing of this notice.

                                        s/ Brett Freeman
                                        Brett Freeman
                                        Bar Number: PA 308834
                                        Sabatini Freeman, LLC
                                        216 N. Blakely St.
                                        Dunmore, PA 18512
                                        Attorney for Plaintiff
                                        Phone (570) 341-9000
                                        Fax (570) 504-2769
                                        Email bfecf@sabatinilawfirm.com

                         CERTIFICATE OF SERVICE

      Service is being effectuated via the CM/ECF system.

                                        s/ Brett Freeman
                                        Brett Freeman
